Citation Nr: 9932050	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  98-07 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1966.

This appeal arises from a decision by the Sioux Falls, South 
Dakota, Department of Veterans Affairs (VA) Regional Office 
(RO).     

A June 1997 rating decision denied service connection for 
PTSD, a dental condition due to Agent Orange, a dental injury 
for treatment purposes, arthritis and hearing loss.  The 
veteran submitted a notice of disagreement and a statement of 
the case was issued regarding all the issues but the veteran 
appealed only the PTSD issue.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no competent medical evidence that the veteran 
has post-traumatic stress disorder.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for post-traumatic stress disorder.  38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran seeks service connection for post-traumatic 
stress disorder (PTSD).  He had active service from September 
1960 to August 1966 and served in Vietnam from April to 
August 1966.  His service medical records, including the 
report of the examination for separation, dated in August 
1966 are negative for any evidence of a psychiatric disorder 
or combat wounds.  His DD Form 214 and his DA Form 20 are 
negative for evidence of awards for valor or other indicia of 
participation in combat.  

The veteran submitted a letter from an ex-wife with his 
February 1997 claim.  She wrote that the veteran did not 
drink before his service in Vietnam and that he had become an 
alcoholic.  He had nightmares and flailed about in his sleep.  
She also mentioned that he has physical conditions that she 
attributed to Vietnam.  

The veteran wrote that he had flown in helicopters and picked 
up the dead under fire.  They put the dead in body bags.  
Sometimes there were unattached body parts and they did not 
know which parts to put in which bag.  He mentioned hand-to-
hand combat.  He chronicled the difficulties he has had with 
drinking and marriages because of his Vietnam duty.  He also 
submitted a VA stressor information form for each claimed 
stressor with letters that he had written in May 1966.  Each 
letter recounts a stressor that is listed on a form.  One 
letter notes that several soldiers from his unit had been 
wounded and killed, including the battalion's doctor.  
Another letter describes picking up bodies and wounded and 
bringing them back in a helicopter.  In another letter he 
wrote that his unit took troops to a village where Viet Cong 
were encountered and that two Viet Cong were captured.  
Another letter states that several helicopter crewmen were 
killed when the helicopter went out of control.  

Associated with the claims folder is a statement from an 
private physician showing treatment in May 1995 for a back 
ailment.  

There are no medical records in the claims folder containing 
a diagnosis of  post-traumatic stress disorder.

Analysis

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms, 12 Vet. App. at 193; Robinette v. 
Brown, 8 Vet. App. 69, 75 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993). 

A PTSD claim is well grounded where the veteran has 
"submitted medical evidence of a current disability; lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor, which in a PTSD case is the equivalent 
of in-service incurrence or aggravation; and medical evidence 
of a nexus between service and the current PTSD disability". 
Cohen ( Douglas) v. Brown, 10 Vet.App. 128, 136-37 (1997)

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999) 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id.

The Board acknowledges that the veteran may have been exposed 
to stressors in service.  However, other elements necessary 
to establish a basis for an award of service connection are 
not shown.  The veteran has not submitted medical evidence of 
a diagnosis of PTSD by either a private physician or a VA 
examiner.  Without medical evidence that the veteran has 
PTSD, the Board must conclude that the claim is not well 
grounded.

Although the veteran and his ex-wife have expressed their 
opinions that the veteran's current psychiatric disorder is 
the result of his military service, they are not qualified, 
as lay persons, to furnish medical opinions or diagnoses.  
Espiritu v. Derwinski, 2, Vet.App. 492, 494-495 (1992).  The 
Board views its discussion as sufficient to inform the 
veteran of the evidence necessary to complete his application 
for a claim for service connection for PTSD.  See Robinette 
v. Brown, 8 Vet.App. 69 (1995).

Although where claims are not well grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claims.  Robinette.

In this case, the RO fulfilled its obligation under § 5103 
(a) in the May 1998 statement of the case and in the May 1998 
supplemental statement of the case in which the appellant was 
informed that the reason for the denial of the claim was that 
there was no medical evidence of PTSD during service or 
currently.  Furthermore, by this decision, the Board is 
informing the appellant of the evidence which is lacking and 
that is necessary to make the claim well grounded.


ORDER

The appeal of the issue of entitlement to service connection 
for PTSD is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

